


110 HR 3176 IH: SCHIP Reauthorization and

U.S. House of Representatives
2007-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3176
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2007
			Mr. Barton of Texas
			 (for himself, Mr. Deal of Georgia,
			 Mr. Hastert,
			 Mr. Buyer,
			 Mrs. Blackburn,
			 Mr. Terry,
			 Mr. Shimkus,
			 Mr. Pitts,
			 Mr. Stearns,
			 Mr. Burgess,
			 Mr. Hall of Texas,
			 Mr. Pickering, and
			 Mrs. Myrick) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend title XXI of the Social Security Act to
		  reauthorize and reform the State Children’s Health Insurance Program
		  (SCHIP).
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the SCHIP Reauthorization and
			 Reform Act of 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Requiring outreach and coverage before expansion of
				eligibility.
					Sec. 3. Application of citizenship documentation requirements;
				increased Federal matching rate for citizenship documentation enforcement under
				Medicaid and SCHIP.
					Sec. 4. Limitations on eligibility based on substantial net
				assets.
					Sec. 5. Clarification of State authorities.
					Sec. 6. Easing administrative barriers to State cooperation
				with employer-sponsored insurance coverage.
					Sec. 7. Improving beneficiary choice in SCHIP.
					Sec. 8. Allotment distribution formula.
					Sec. 9. Five-year reauthorization.
					Sec. 10. Enhancing the programmatic focus on children and
				pregnant women.
				
			2.Requiring
			 outreach and coverage before expansion of eligibility
			(a)State plan
			 required To specify how it will achieve coverage for 90 percent of targeted
			 low-income children
				(1)In
			 generalSection 2102(a) of the Social Security Act (42 U.S.C.
			 1397bb(a)) is amended—
					(A)in paragraph (6),
			 by striking and at the end;
					(B)in paragraph (7),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(8)how the eligibility and benefits provided
				for under the plan for each fiscal year (beginning with fiscal year 2009) will
				allow for the State's annual funding allotment to cover at least 90 percent of
				the eligible targeted low-income children in the
				State.
							.
					(2)Effective
			 dateThe amendments made by paragraph (1) shall apply to State
			 child health plans for fiscal years beginning with fiscal year 2009.
				(b)Limitation on
			 program expansions until lowest income eligible individuals
			 enrolledSection 2105(c) of such Act (42 U.S.C. 1397dd(c)) is
			 amended by adding at the end the following new paragraph:
				
					(8)Limitation on
				increased coverage of higher income childrenFor child health
				assistance furnished in a fiscal year beginning with fiscal year 2008:
						(A)No payment for
				children with family income above 250 percent of poverty linePayment shall not be made under this
				section for child health assistance for a targeted low-income child in a family
				the income of which exceeds 250 percent of the poverty line applicable to a
				family of the size involved.
						(B)Special rules for
				payment for children with family income above 200 percent of poverty
				lineIn the case of child
				health assistance for a targeted low-income child in a family the income of
				which exceeds 200 percent (but does not exceed 250 percent) of the poverty line
				applicable to a family of the size involved no payment shall be made under this
				section for such assistance unless the State demonstrates to the satisfaction
				of the Secretary that—
							(i)the State has met
				the 90 percent retrospective coverage test specified in subparagraph (C)(i) for
				the previous fiscal year; and
							(ii)the State will
				meet the 90 percent prospective coverage test specified in subparagraph (C)(ii)
				for the fiscal year.
							(C)90 percent
				coverage tests
							(i)Retrospective
				testThe 90 percent retrospective coverage test specified in this
				clause is, for a State for a fiscal year, that on average during the fiscal
				year, the State has enrolled under this title or title XIX at least 90 percent
				of the individuals residing in the State who—
								(I)are children under
				19 years of age (or are pregnant women) and are eligible for medical assistance
				under title XIX; or
								(II)are targeted
				low-income children whose family income does not exceed 200 percent of the
				poverty line and who are eligible for child health assistance under this
				title.
								(ii)Prospective
				testThe 90 percent prospective test specified in this clause is,
				for a State for a fiscal year, that on average during the fiscal year, the
				State will enroll under this title or title XIX at least 90 percent of the
				individuals residing in the State who—
								(I)are children under
				19 years of age (or are pregnant women) and are eligible for medical assistance
				under title XIX; or
								(II)are targeted low-income children whose
				family income does not exceed such percent of the poverty line (in excess of
				200 percent) as the State elects consistent with this paragraph and who are
				eligible for child health assistance under this title.
								(D)GrandfatherSubparagraphs
				(A) and (B) shall not apply to the provision of child health assistance—
							(i)to
				a targeted low-income child who is enrolled for child health assistance under
				this title as of September 30, 2007;
							(ii)to a pregnant
				woman who is enrolled for assistance under this title as of September 30, 2007,
				through the completion of the post-partum period following completion of her
				pregnancy; and
							(iii)for items and
				services furnished before October 1, 2008, to an individual who is not a
				targeted low-income child and who is enrolled for assistance under this title
				as of September 30, 2007.
							(E)Treatment of
				pregnant womenIn this
				paragraph and sections 2102(a)(8) and 2104(a)(2), the term targeted
				low-income child includes an individual under age 19, including the
				period from conception to birth, who is eligible for child health assistance
				under this title by virtue of the definition of the term child
				under section 457.10 of title 42, Code of Federal
				Regulations.
						.
			(c)Standardization
			 of income determinations
				(1)In
			 generalSection 2110(d) of such Act (42 U.S.C. 1397jj) is amended
			 by adding at the end the following new subsection:
					
						(d)Standardization
				of income determinations
							(1)In
				generalIn determining family income under this title (including
				in the case of a State child health plan that provides health benefits coverage
				in the manner described in section 2101(a)(2)), a State shall base such
				determination on gross income (including amounts that would be included in
				gross income if they were not exempt from income taxation) and may only take
				into consideration such income disregards as the Secretary shall develop and
				specify on a uniform national basis.
							(2)ConstructionNothing
				in paragraph (1) shall be construed as preventing the Secretary from approving,
				under section 1115 as applied to this title under section 2107(e)(2)(A), a
				waiver that provides for the application of alternative income disregards on an
				experimental or demonstration
				basis.
							.
				(2)Effective
			 date(A)Subject to subparagraph
			 (B), the amendment made by paragraph (1) shall apply to determinations (and
			 redeterminations) of income made on or after April 1, 2008.
					(B)In
			 the case of a State child health plan under title XXI of the Social Security
			 Act which the Secretary of Health and Human Services determines requires State
			 legislation (other than legislation appropriating funds) in order for the plan
			 to meet the additional requirement imposed by the amendment made by paragraph
			 (1), the State child health plan shall not be regarded as failing to comply
			 with the requirements of such title solely on the basis of its failure to meet
			 this additional requirement before the first day of the first calendar quarter
			 beginning after the close of the first regular session of the State legislature
			 that begins after the date of the enactment of this Act. For purposes of the
			 previous sentence, in the case of a State that has a 2-year legislative
			 session, each year of such session shall be deemed to be a separate regular
			 session of the State legislature.
					3.Application of
			 citizenship documentation requirements; increased Federal matching rate for
			 citizenship documentation enforcement under Medicaid and SCHIP
			(a)Application of
			 requirements
				(1)In
			 generalSection 2105(c) of the Social Security Act (42 U.S.C.
			 1397dd(c)), as amended by sections 2(b) and 3(c), is amended by adding at the
			 end the following new paragraph:
					
						(10)Application of
				citizenship documentation requirements
							(A)In
				generalSubject to
				subparagraph (B), no payment may be made under this section to a State with
				respect to amounts expended for child health assistance for an individual who
				declares under section 1137(d)(1)(A) to be a citizen or national of the United
				States for purposes of establishing eligibility for benefits under this title,
				unless the requirement of section 1903(x) is met.
							(B)Treatment of
				pregnant womenFor purposes
				of applying subparagraph (A) in the case of a pregnant woman who qualifies for
				child health assistance by virtue of the application of section 457.10 of title
				42, Code of Federal Regulations, the requirement of such section shall be
				deemed to be satisfied by the presentation of documentation of personal
				identity described in section 274A(b)(1)(D) of the Immigration and Nationality
				Act or any other documentation of personal identity of such other type as the
				Secretary finds, by regulation, provides a reliable means of
				identification.
							.
				(2)Effective
			 dateThe amendment made by paragraph (1) shall apply to
			 eligibility determinations and redeterminations made on or after April 1,
			 2008.
				(b)Temporary
			 increase in Federal matching rate for administrative costs under Medicaid and
			 SCHIP—
				(1)Medicaid
					(A)In
			 generalWith respect to administrative costs incurred on or after
			 July 1, 2006, and before October 1, 2008, in implementing the amendments made
			 by section 6036 of the Deficit Reduction Act of 2005 (Public Law 109–171), 75
			 percent shall be substituted for 50 per centum in section 1903(a)(7) of the
			 Social Security Act (42 U.S.C. 1396b(a)(7)).
					(B)Retroactive
			 adjustmentThe Secretary of Health and Human Services shall take
			 such steps as may be necessary to provide for the adjustment of payments under
			 section 1903(a) of the Social Security Act (42 U.S.C. 1396b(a)) to take into
			 account the application of subparagraph (A) for periods before the date of the
			 enactment of this Act.
					(2)SCHIPWith
			 respect to administrative costs incurred on or after April 1, 2008, and before
			 October 1, 2008 in implementing the amendment made by subsection (a)(1), the
			 enhanced FMAP applied under section 2105(a)(1)(D)(iv) of the Social Security
			 Act (42 U.S.C. 1397d(a)(1)(D)(iv)) shall not be less than 75 percent.
				4.Limitations on
			 eligibility based on substantial net assets
			(a)In
			 generalSection 2110(b) of
			 the Social Security Act (42 U.S.C. 1397jj(b)) is amended—
				(1)in paragraph (1),
			 by striking paragraph (2) and inserting paragraphs (2)
			 and (5); and
				(2)by adding at the
			 end the following new paragraph:
					
						(5)Disqualification
				for individuals in families with substantial net assetsAn individual in a family is not eligible
				for child health assistance under this title if the individual’s family has net
				assets (including the equity interest in any home) that exceeds $500,000 or
				unless there is provided a document (in such a form and manner as the Secretary
				shall specify) signed under penalty of perjury by an applicant for child health
				assistance on behalf of the individual that the net assets of the individual’s
				family (including the equity interest in the any home) does not exceed
				$500,000. The Secretary may increase the dollar amount specified in the
				previous sentence from year to year beginning with 2013 based on the percentage
				increase in the consumer price index for all urban consumers (all items; United
				States city average), rounded to the nearest
				$1,000.
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 eligibility determinations and redeterminations made on or after April 1,
			 2008.
			5.Clarification of
			 State authoritiesSection 2102
			 of the Social Security Act (42 U.S.C. 1397bb) is amended by adding at the end
			 the following new subsection:
			
				(d)Clarification of
				State authoritiesNothing in this title shall be construed as
				preventing a State, under its child health plan, from doing any of the
				following:
					(1)Use of waiting
				periods to prevent crowd outFrom using waiting periods and other tools
				to prevent crowding out private-sector insurance coverage.
					(2)Use of private
				providers and plansFrom
				cooperating or contracting with private sector providers and plans in order to
				provide care to targeted low-income children.
					(3)Use of state
				funds for ineligible individualsFrom providing medical benefits for
				individuals who are not targeted low-income children with State
				funds.
					.
		6.Easing
			 administrative barriers to State cooperation with employer-sponsored insurance
			 coverage
			(a)Requiring some
			 coverage for employer-sponsored insurance
				(1)In
			 generalSection 2102(a) of the Social Security Act (42 U.S.C.
			 1397b(a)), as amended by section 2(a), is amended—
					(A)in paragraph (7),
			 by striking and at the end;
					(B)in paragraph (8),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(9)effective for plan years beginning on or
				after October 1, 2008, how the plan will provide for child health assistance
				with respect to targeted low-income children covered under a group health
				plan.
							.
					(2)Effective
			 dateThe amendment made by paragraph (1) shall apply beginning
			 with fiscal year 2009.
				(b)Federal
			 financial participation for employer-sponsored insuranceSection 2105 of such Act (42 U.S.C. 1397d)
			 is amended—
				(1)in subsection
			 (a)(1)(C), by inserting before the semicolon at the end the following:
			 and, subject to paragraph (3)(C), in the form of payment of the premiums
			 for coverage under a group health plan that includes coverage of targeted
			 low-income children and benefits supplemental to such coverage;
			 and
				(2)paragraph (3) of
			 subsection (c) is amended to read as follows:
					
						(3)Purchase of
				employer-sponsored insurance
							(A)In
				generalPayment may be made to a State under subsection
				(a)(1)(C), subject to the provisions of this paragraph, for the purchase of
				family coverage under a group health plan that includes coverage of targeted
				low-income children unless such coverage would otherwise substitute for
				coverage that would be provided to such children but for the purchase of family
				coverage.
							(B)Waiver of
				certain provisionsWith
				respect to coverage described in subparagraph (A)—
								(i)notwithstanding
				section 2102, no minimum benefits requirement (other than those otherwise
				applicable with respect to services referred to in section 2102(a)(7)) under
				this title shall apply; and
								(ii)no
				limitation on beneficiary cost-sharing otherwise applicable under this title or
				title XIX shall apply.
								(C)Required
				provision of supplemental benefitsIf the coverage described in
				subparagraph (A) does not provide coverage for the services referred to in
				section 2102(a)(7), the State child health plan shall provide coverage of such
				services as supplemental benefits.
							(D)Limitation on
				FFPThe amount of the payment under paragraph (1)(C) for coverage
				described in subparagraph (A) (and supplemental benefits under subparagraph (C)
				for individuals so covered) during a fiscal year may not exceed the product
				of—
								(i)the national per
				capita expenditure under this title (taking into account both Federal and State
				expenditures) for the previous fiscal year (as determined by the Secretary
				using the best available data);
								(ii)the enhanced FMAP
				for the State and fiscal year involved; and
								(iii)the number of
				targeted low-income children for whom such coverage is provided.
								(E)Voluntary
				enrollmentA State child health plan—
								(i)may not require a
				targeted low-income child to enroll in coverage described in subparagraph (A)
				in order to obtain child health assistance under this title;
								(ii)before providing such child health
				assistance for such coverage of a child, shall make available (which may be
				through an Internet website or other means) to the parent or guardian of the
				child information on the coverage available under this title, including
				benefits and cost-sharing; and
								(iii)shall provide at
				least one opportunity per fiscal year for beneficiaries to switch coverage
				under this title from coverage described in subparagraph (A) to the coverage
				that is otherwise made available under this title.
								(F)Information on
				coverage optionsA State child health plan shall—
								(i)describe how the State will notify
				potential beneficiaries of coverage described in subparagraph (A);
								(ii)provide such
				notification in writing at least during the initial application for enrollment
				under this title and during redeterminations of eligibility if the individual
				was enrolled before October 1, 2008; and
								(iii)post a
				description of these coverage options on any official website that may be
				established by the State in connection with the plan.
								(G)Semiannual
				verification of coverageIf coverage described in subparagraph
				(A) is provided under a group health plan with respect to a targeted low-income
				child, the State child health plan shall provide for the collection, at least
				once every six months, of proof from the plan that the child is enrolled in
				such coverage.
							(H)Rule of
				constructionNothing in this
				section is to be construed to prohibit a State from—
								(i)offering wrap around benefits in order for
				a group health plan to meet any State-established minimum benefit
				requirements;
								(ii)establishing a cost-effectiveness test to
				qualify for coverage under such a plan;
								(iii)establishing limits on beneficiary
				cost-sharing under such a plan;
								(iv)paying all or part of a beneficiary’s
				cost-sharing requirements under such a plan;
								(v)paying less than the full cost of the
				employee’s share of the premium under such a plan, including prorating the cost
				of the premium to pay for only what the State determines is the portion of the
				premium that covers targeted low-income children;
								(vi)using State funds to pay for benefits above
				the Federal upper limit established under subparagraph (C);
								(vii)allowing beneficiaries enrolled in group
				health plans from changing plans to another coverage option available under
				this title at any time; or
								(viii)providing any guidance or information it
				deems appropriate in order to help beneficiaries make an informed decision
				regarding the option to enroll in coverage described in subparagraph
				(A).
								(I)Group health
				plan definedIn this paragraph, the term group health
				plan has the meaning given such term in section 2791(a)(1) of the Public
				Health Service Act (42 U.S.C.
				300gg–91(a)(1)).
							.
				7.Improving
			 beneficiary choice in SCHIP
			(a)Requiring
			 offering of alternative coverage optionsSection 2102 of the
			 Social Security Act (42 U.S.C. 1397b), as amended by sections 2(a) and 6(a), is
			 amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (8),
			 by striking and at the end;
					(B)in paragraph (9),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(10)effective for plan years beginning on or
				after October 1, 2008, how the plan will provide for child health assistance
				with respect to targeted low-income children through alternative coverage
				options in accordance with subsection
				(d).
							;
				and
					(2)by adding at the
			 end the following new subsection:
					
						(d)Alternative
				coverage options
							(1)In
				generalEffective October 1, 2008, a State child health plan
				shall provide for the offering of any qualified alternative coverage that a
				qualified entity seeks to offer to targeted low-income children through the
				plan in the State.
							(2)Application of
				uniform financial limitation for all alternative coverage
				optionsWith respect to all qualified alternative coverage
				offered in a State, the State child health plan shall establish a uniform
				dollar limitation on the per capita monthly amount that will be paid by the
				State to the qualified entity with respect to such coverage provided to a
				targeted low-income child. Such limitation may not be less than 90 percent of
				the per capita monthly payment made for coverage offered under the State child
				health plan that is not in the form of an alternative coverage option. Nothing
				in this paragraph shall be construed—
								(A)as requiring a
				State to provide for the full payment of premiums for qualified alternative
				coverage;
								(B)as preventing a
				State from charging additional premiums to cover the difference between the
				cost of qualified alternative coverage and the amount of such payment
				limitation;
								(C)as preventing a
				State from using its own funds to provide a dollar limitation that exceeds the
				Federal financial participation as limited under section 2105(c)(8).
								(3)Qualified
				alternative coverage definedIn this section, the term
				qualified alternative coverage means health insurance coverage
				that—
								(A)meets the coverage
				requirements of section 2103 (other than cost-sharing requirements of such
				section); and
								(B)is offered by a
				qualified insurer, and not directly by the State.
								(4)Qualified
				insurer definedIn this section, the term qualified
				insurer means, with respect to a State, an entity that is licensed to
				offer health insurance coverage in the
				State.
							.
				(b)Federal
			 financial participation for qualified alternative coverageSection 2105 of such Act (42 U.S.C. 1397d)
			 is amended—
				(1)in subsection
			 (a)(1)(C), as amended by section 6(b), by inserting before the semicolon at the
			 end the following: and, subject to paragraph (8)(C), in the form of
			 payment of the premiums for coverage for qualified alternative
			 coverage; and
				(2)by adding at the
			 end of subsection (c) the following new paragraph:
					
						(8)Purchase of
				qualified alternative coverage
							(A)In
				generalPayment may be made to a State under subsection
				(a)(1)(C), subject to the provisions of this paragraph, for the purchase of
				qualified alternative coverage.
							(B)Waiver of
				certain provisionsWith
				respect to coverage described in subparagraph (A), no limitation on beneficiary
				cost-sharing otherwise applicable under this title or title XIX shall
				apply.
							(C)Limitation on
				FFPThe amount of the payment under paragraph (1)(C) for coverage
				described in subparagraph (A) during a fiscal year in the aggregate for all
				such coverage in the State may not exceed the product of—
								(i)the national per
				capita expenditure under this title (taking into account both Federal and State
				expenditures) for the previous fiscal year (as determined by the Secretary
				using the best available data);
								(ii)the enhanced FMAP
				for the State and fiscal year involved; and
								(iii)the number of
				targeted low-income children for whom such coverage is provided.
								(D)Voluntary
				enrollmentA State child health plan—
								(i)may not require a
				targeted low-income child to enroll in coverage described in subparagraph (A)
				in order to obtain child health assistance under this title;
								(ii)before providing such child health
				assistance for such coverage of a child, shall make available (which may be
				through an Internet website or other means) to the parent or guardian of the
				child information on the coverage available under this title, including
				benefits and cost-sharing; and
								(iii)shall provide at
				least one opportunity per fiscal year for beneficiaries to switch coverage
				under this title from coverage described in subparagraph (A) to the coverage
				that is otherwise made available under this title.
								(E)Information on
				coverage optionsA State child health plan shall—
								(i)describe how the State will notify
				potential beneficiaries of coverage described in subparagraph (A);
								(ii)provide such
				notification in writing at least during the initial application for enrollment
				under this title and during redeterminations of eligibility if the individual
				was enrolled before October 1, 2008; and
								(iii)post a
				description of these coverage options on any official website that may be
				established by the State in connection with the plan.
								(F)Rule of
				constructionNothing in this
				section is to be construed to prohibit a State from—
								(i)establishing limits on beneficiary
				cost-sharing under such alternative coverage;
								(ii)paying all or part of a beneficiary’s
				cost-sharing requirements under such coverage;
								(iii)paying less than the full cost of a child’s
				share of the premium under such coverage, insofar as the premium for such
				coverage exceeds the limitation established by the State under subparagraph
				(C);
								(iv)using State funds to pay for benefits above
				the Federal upper limit established under subparagraph (C); or
								(v)providing any guidance or information it
				deems appropriate in order to help beneficiaries make an informed decision
				regarding the option to enroll in coverage described in subparagraph
				(A).
								.
				8.Allotment
			 distribution formula
			(a)Allotments to 50
			 States and the District of Columbia
				(1)In
			 generalSection 2104(b) of the Social Security Act (42 U.S.C.
			 1397dd(b)) is amended—
					(A)in paragraph (1),
			 by striking the same proportion and all that follows and
			 inserting the product of the number of SCHIP targeted children, as
			 determined under paragraph (2) for the second preceding fiscal year, the State
			 and Federal per capita SCHIP expenditures for the second preceding fiscal year,
			 as determined under such paragraph, and the enhanced FMAP for the State for the
			 second preceding fiscal year.;
					(B)by amending
			 paragraph (2) to read as follows:
						
							(2)Number of SCHIP
				targeted children and pregnant women and national per capita SCHIP
				expenditures
								(A)In
				generalBy not later than
				September 30 of each year (beginning with 2007), the Secretary (in consultation
				with the Director of the Bureau of the Census and using the best available data
				for the fiscal year ending in the previous year) shall determine and publish in
				the Federal Register—
									(i)the average number
				of low-income targeted children (described in subparagraph (B)) for any month
				during such preceding fiscal year; and
									(ii)the combined
				State and Federal per capita SCHIP expenditures (described in subparagraph (C))
				for such preceding fiscal year.
									(B)Low-income SCHIP
				targeted childrenLow-income
				targeted children described in this subparagraph with respect to a subsection
				(b) State are children (including pregnant women described in section
				2105(c)(8)(E)) residing in the State who are not covered under a group health
				plan or health insurance coverage (as defined for purposes of section
				2110(b)(1)(C)) and whose family income—
									(i)exceeds the lesser
				of—
										(I)the Medicaid
				applicable income level (as defined in section 2110(b)(4)); or
										(II)150 percent of
				the poverty line; but
										(ii)does not 200
				percent of the poverty line.
									(C)State and
				Federal per capita SCHIP expendituresThe State and Federal per
				capita SCHIP expenditures for a fiscal year is equal to—
									(i)the aggregate
				Federal and State expenditures made that are attributable to allotments under
				this title for subsection (b) States for the fiscal year; divided by
									(ii)the average total
				number of targeted low-income children (including pregnant women described in
				section 2105(c)(8)(E)) for whom health assistance was made available from such
				allotments for such fiscal year.
									;
				and
					(C)by striking
			 paragraphs (3) and (4) and inserting the following:
						
							(3)Subsection (b)
				State definedIn this subsection, the term subsection (b)
				State means one of the 50 States or the District of Columbia.
							(4)Proportional
				reduction if total allotments exceed amount availableIf the
				Secretary estimates that the total of the allotments under this subsection for
				a fiscal year (in combination with allotments made under subsection (c)) will
				exceed the aggregate amount available for allotments for such fiscal year under
				subsection (a), the Secretary shall reduce the amount of each allotment under
				this subsection in a pro-rata manner so that such total does not exceed the
				aggregate amount available for
				allotments.
							.
					(2)Effective
			 dateThe amendment made by paragraph (1) shall apply to
			 allotments for fiscal years beginning with fiscal year 2008.
				(b)No
			 redistribution of unused allotments
				(1)In
			 generalSection 2104(f) of such Act (42 U.S.C. 1397dd) is amended
			 to read as follows:
					
						(f)No
				redistribution of unused allotmentsThere shall be no
				redistribution of allotments from States that are not expended within the
				period of availability under subsection
				(e).
						.
				(2)Effective
			 dateThe amendment made by paragraph (1) shall apply to
			 allotments for fiscal years beginning with fiscal year 2005.
				9.Five-year
			 reauthorizationSection
			 2104(a) of the Social Security Act (42 U.S.C. 1397dd(a)) is amended—
			(1)by
			 striking and at the end of paragraph (9);
			(2)by
			 striking the period at the end of paragraph (10) and inserting a semicolon;
			 and
			(3)by adding at the
			 end the following new paragraphs:
				
					(11)for fiscal year
				2008, $7,000,000,000;
					(12)for fiscal year 2009,
				$7,000,000,000;
					(13)for fiscal year 2010,
				$7,000,000,000;
					(14)for fiscal year 2011, $7,500,000,000;
				and
					(15)for fiscal year 2012,
				$8,000,000,000.
					.
			10.Enhancing the
			 programmatic focus on children and pregnant women
			(a)In
			 generalSection 2107(f) of
			 the Social Security Act (42 U.S.C. 1397gg(f)) is amended by striking
			 childless.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on the date of the enactment of this Act but
			 shall not apply to projects, including extensions, amendments, or renewals to
			 such projects, that are in effect or have been approved on the date of the
			 enactment of this Act.
			
